Opinion by
Mr. Justice Stewaet,
This appeal raises no question that was not distinctly ruled in Gorman v. O’Connor, 155 Pa. 239. We do not understand from the argument of the learned counsel for appellant that he entertains any different view. His reliance is upon the later case of State Council Jr. Order United Am. Mechanics of Pa. v. Emery, 219 Pa. 461, which he regards as irreconcilable with that of Gorman v. O’Connor; and his contention is that the later case is to be taken as the controlling authority rather than the earlier. We meet and dispose of the only issue therefore when we settle the question of conflict between the two cases. A brief statement of the facts in each will show how widely dissimilar they are, both with respect to their facts and the questions of law involved. The earlier case presents little to distinguish it from the present one. There, as here, a majority of 'the members of a subordinate division of this same order, acting under the supposed authority of a resolution which had been adopted by a majority vote, undertook to carry the division and its property over to another society with which it had sustained no relations whatever, against the will of a minority, who, adhering to the original order, at once reorganized the division, and re-established it in its relations with the original order. Two contending divisions resulted, each claiming title to the property that had been acquired before the separation. The court held that neither the majority vote, nor the withdrawal of the majority and their uniting with a division of another body, nor both together, had worked a dissolution of the original division, or divested it of any of its rights or powers; but upon the re-organization by those of the minority, immediate resumption of all its functions followed. The governing consideration upon which the determination rested, was the continued existence of the division from which the majority had separated. This fixed its legal status as the rightful owner of the *310property. In the latter case of State Council Jr. Order United Am. Mechanics of Pa. v. Emery, the State Council of the society, in the exercise of proper authority, revoked and annulled the charter of a subordinate council. This of necessity dissolved the subordinate council, and it at once ceased to exist. The controversy that arose was between the State Council and the persons who had composed the subordinate council, with respect to the moneys which had been collected and had been held by the subordinate council during its existence as a sick and beneficial benefit fund. The subordinate council having ceased to exist, the individuals who, as members of the subordinate council, had contributed the fund, denied the right of the State Council to any part of it or to the control, contending that notwithstanding the dissolution of the council the funds should still be appropriated to the uses for which it had been set apart, that is to say, for the benefit of the sick and families of the dead of those who were members; and the court sustained their contention. To state briefly the distinction between the two cases: Gorman v. O’Connor decides that under the facts of that case there had been no dissolution of division No. 3, but that the division remained in proper exercise of its rights and functions, and consequently that no one was in position to dispute its right to possession and control of its own property. State Counc. Jr. Order United Am. Mechanics of Pa. v. Emery decided that a fund collected by an existing council through voluntary contribution for a specific charitable use, in relief of its own members, was in the nature of a trust fund, and could not be appropriated by State Council upon the dissolution of the subordinate council, but that it remained for the benefit of those for whose relief it was donated. The cases are wholly unalike; indeed, so far apart removed from each other that conflict is impossible. Each is authority for what it decides. The opinion in the later case affords no *311suggestion that any possible conflict with the earlier was in the mind of the court; and certainly there is none. The contention that the earlier case allowed a diversion of the assets of the society has nothing to support it. The fund there accumulated remained to be employed under the laws and regulations of the society in relief of its members. If in that case some of those who contributed were denied all benefit of the fund accumulated, it was in consequence of their voluntary withdrawal from the society. Ceasing to be members, they had no right to participate.
The assignments of error are overruled, and the decree is affirmed.